Citation Nr: 1234449	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for lichen simplex chronicus and moniliasis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2009 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Waco, Texas.  A transcript of the hearing is in the claims file.

In June 2010 the Board remanded the matter for a VA examination, and in October 2011 the Board remanded the matter for acquisition of VA treatment records.  In July 2010 a VA examination of the groin area was done, and in October 2011 the claims file was updated to include VA treatment records dating from June 2010.  No further action to ensure compliance with the Board's 2011 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, as it appears that the Veteran's service-connected rash may involve areas of the body other than the groin, he should be provided a new examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a rating decision in May 1972 the RO granted service connection for lichen simplex chronicus and moniliasis, inguinal and perianal areas, with an evaluation of 30 percent effective February 24, 1972, under Diagnostic Code 7899-7806.  

In August 2004 the Veteran filed for an increased rating for his service-connected skin rash disability.  The Veteran's service-connected rash disability has been rated as 30 percent disabling since the effective date of service connection.  
In January 2005 the Veteran was provided a VA examination.  During the examination he complained of severe itching in the groin region, and of darkening of the skin between his thighs and scrotum.  He also complained of rash on his calves.  Physical examination found a hyperpigmented area measuring 5x5 inches in the medial aspect of the thighs and spreading to the perianal region.  There was also some papules and hyperpigmentation in the scrotum.  Color photographs of the groin, rectum, and scrotum were taken, and are in the claims file.  Diagnosis was lichen simplex chronicus in the thighs.  The examiner added that the percentage of total area involved was about 10 percent.

VA treatment records (including Dermatology Clinic records) dating from at least 2006 show treatment for rash, including painful lesions, about the head (scalp and beard).  The Veteran's treatment regime has included repeated use of antibiotics, antifungal creams, antihistamines, a corticosteroid cream, and prescribed shampoos and skin soaps throughout the appeal period.  

In May 2007 the Veteran underwent another VA examination.  During the examination he complained of pus bumps in both groin areas and on his head.  No rash was present during the examination.

In January 2009 the Veteran testified that his rash had worsened, and had spread to his neck, head, elbows, and knees.  He testified that the lesions, when manifest, were very, very painful, and added that the medications he used were not always effective.  

In July 2010 the Veteran was provided another VA examination.  During the examination he complained of itching, swelling, and draining bumps in the groin and perirectal areas, and in the scalp.  Physical examination found intertriginous dermatitis in the groin area with hyperpigmentation in the folds of the upper inner thighs and around the scrotum, but no lichenified areas, bullae vesicles, ulcerations, cellulitis, or papules.  Diagnosis was lichen simplex chronicus.  The examiner added that the percentage of total area involved was 1 percent.  There is no indication, however, that any area other than the groin was examined.  Moreover, while the examiner noted that the rash had migrated to the scalp, no pictures of the head were taken.  See 38 C.F.R. § 4.118, Diagnostic Code 7806, Note (3).  Finally, it is unclear whether the examiner meant that the total body affected by the service-connected rash during periods of outbreak was 1 percent, or that the rash that was present during the examination involved 1 percent of the total body.  For these reasons the 2010 examination evidence is inadequate for a decision in this matter, and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that when VA undertakes to either provide an examination, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin rash disability.  The examiner is specifically requested to assess and report the percentage of exposed and non-exposed areas affected, and the percentage of the entire body affected by the service-connected skin rash during outbreak.  

All indicated tests and studies deemed appropriate by the examiner must be done, and all findings reported in detail.  The examiner should also interview the Veteran as to the symptoms, frequency, and duration during outbreaks of his skin disorder, and his treatment modality(s), and note the Veteran's responses in the examination report.  

NOTE:  The examination should ideally be done during a period of outbreak, and color photographs of rashes on the Veteran's head, face, and neck, must be taken.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.
3.  Readjudicate the appeal for an increased rating.  If the benefit sought remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


